Citation Nr: 1518810	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  13-25 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for migraines.

2.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and an anxiety disorder.


REPRESENTATION

Veteran represented by:	Bryan J. Held, Accredited Claims Agent


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2004 to January 2005, with service in Iraq.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran originally sought service connection for PTSD, then later submitted a separate claim for an anxiety disorder, which was denied in a September 2013 rating decision.  Although the Veteran did not appeal the 2013 rating decision, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the issue on appeal more broadly to include all psychiatric disorders reasonably raised by the record, which includes the Veteran's diagnosed anxiety disorder.

The Board has reviewed all pertinent evidence in the Veteran's claims file, including all relevant evidence contained in her Virtual VA and Veterans Benefits Management System (VBMS) efolders.


FINDINGS OF FACT

1.  The Veteran's current migraine disorder had its onset in service.

2.  The Veteran was originally denied service connection for PTSD in an unappealed March 2008 rating decision, and no new evidence was received by the RO within one year of the decision.  

3.  The evidence received since the March 2008 rating decision is not duplicative or cumulative of evidence previously of record and raises a possibility of substantiating the Veteran's claim.

4.  The Veteran's current generalized anxiety disorder and an anxiety not otherwise specified with depressed mood had its onset during service and has been chronic and recurrent since her separation from service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for migraines have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The March 2008 rating decision denying the Veteran's claim for PTSD became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

3.  New and material evidence has been received to reopen a claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  The criteria for service connection for an acquired psychiatric disorder, to include generalized anxiety disorder and an anxiety not otherwise specified with depressed mood, have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Migraines

The Board finds that the Veteran is entitled to service connection for migraines because the credible evidence of record shows that her recurrent headaches/migraines had their onset in or were otherwise incurred during her active service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  The Veteran has been diagnosed with chronic migraines, and reported having headaches during her deployment to Iraq.  See September 2010 VA Examination Report; see also Post Deployment Medical Questionnaire.  The medical evidence shows that she was treated for headaches in 2006, and she provided credible, competent reports that she continued to experience the same recurrent headaches since that time.  See June 2010 Medical Records; see also September 2010 VA Examination Report; June 2010 Claim; September 2012 Written Statement.  The Veteran is competent to give testimony as to the symptoms she observed.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, her medical records show that she was later diagnosed with recurrent migraines based on those reported symptoms, thus supporting the claimed etiology of her current migraine disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board notes that the September 2010 VA examiner opined that the Veteran's current migraines were not etiologically related to the headaches she reported in service because they were new in onset.  The Board affords this opinion little probative value because no rationale is given for the conclusion stated.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, based on the competent and credible lay testimony of the Veteran, the Board finds that her current migraine disorder had its onset in service, and thus service connection for this disability is warranted.

II.  Psychiatric Disorders

The Veteran also seeks service connection for psychiatric disorders, to include PTSD and an anxiety disorder.  She contends that her psychiatric symptoms began after her return from Iraq, and are a result of her experiencing multiple mortar attacks during her deployment.

A.  Claim to Reopen Based on New and Material Evidence

The Veteran previously sought service connection for PTSD, which was denied in a rating decision dated March 2008.  The Veteran was notified of this decision by letter dated the same month, and did not submit a notice of disagreement with this decision.  Furthermore, no new evidence was associated with the file within one year of the March 2008 rating decision.  Thus, the decision became final.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.156, 20.1103.

Where a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered if new and material evidence is presented as to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is "new" when it was not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Evidence is "material" when, taken by itself or when considered with previous evidence, it relates to an unestablished fact necessary to substantiate the claim.  Id.  The regulatory requirement that the new evidence must raise a reasonable possibility of substantiating the claim "must be read as creating a low threshold."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should ask whether the newly submitted evidence, combined with VA assistance and considering alternative theories of entitlement, can reasonably substantiate the claim.  Id.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Board acknowledges that the RO reopened the Veteran's claim of entitlement to service connection for PTSD and denied that claim on the merits.  See March 2011 Rating Decision.  Despite the RO's determination, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

Here, the Board finds that new and material evidence was received such that the PTSD claim should be reopened.  The Veteran's claim was originally denied because her reported in-service stressors could not be verified.  See March 2008 Rating Decision.  Notably, following the initial unfavorable decision on the Veteran's claim, the regulatory standard governing service connection for PTSD was revised such that verification was not necessary if: (1) the reported stressor related to the veteran's "fear of hostile military or terrorist activity," (2) a VA psychiatrist or psychologist confirms that the reported stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the reported stressor, and (3) the reported stressor is consistent with the places, types, and circumstances of the veteran's service.  See 38 C.F.R. § 3.304(f)(3).  

In connection with her claim to reopen, the Veteran submitted a written statement concerning the mortar attacks she experienced during service.  See September 2010 Written Statement.  In light of the change in the regulation described above and given the low threshold for when evidence raises a reasonable possibility of substantiating a claim as set forth in Shade, the Board finds that such evidence is new and material because it relates to a prior unestablished fact necessary to substantiate the claim, i.e. that the Veteran experienced an in-service stressor.  38 C.F.R. § 3.156(a); Shade, 24 Vet. App. at 118.  Thus, the Veteran's claim of entitlement to service connection for PTSD should be reopened for a review on the merits.

      B.  Service Connection Analysis

The Veteran reported that ever since her return from Iraq in December 2004, she has become more anxious, irritable, angry and depressed.  She has suffered from chronic and recurrent nightmares, sleep disturbance, hypervigilance, panic attacks, intrusive thoughts and emotional control problems.  The medical evidence of record shows during the appeal she has been diagnosed as having generalized anxiety disorder and an anxiety not otherwise specified with depressed mood.  All of these diagnoses were based on the same reported symptoms.  Her records further show that she has received continuous treatment for her psychiatric symptoms since 2005.  

In light of the Veteran's reports and the medical evidence showing a diagnosis of and treatment for her psychiatric symptoms since 2005, the Board finds that service connection is warranted.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (service connection may be established for a disability resulting from a disease diagnosed after discharge from service, when all the evidence establishes that the disease was incurred in service).  The Veteran is competent to give testimony concerning the onset and recurrence of her symptoms, and the Board finds her reports credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Although there is no medical opinion of record that a nexus exists between the Veteran's current symptoms and any event or injury during service, such evidence is not necessary in light of the medical evidence showing a continuing diagnosis and ongoing treatment.  King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board notes that three VA examiners have opined that the Veteran's symptoms were not related to her reported in-service stressors; however, these opinions do not account for the Veteran's competent, credible and probative accounts of her ongoing psychological symptoms, to include onset and recurrence since separation.   Therefore, the Board can find no compelling reason to afford the examiners' opinions any greater degree of evidentiary value than the Veteran's own testimony. As such, the Board concludes that the criteria for service connection for generalized anxiety disorder and an anxiety not otherwise specified with depressed mood have been met.  


ORDER

Service connection for migraines is granted.

New and material evidence having been received to reopen the claim of entitlement to service connection for PTSD, the claim is reopened.  

Service connection for an acquired psychiatric disorder, diagnosed as generalized anxiety disorder and an anxiety not otherwise specified with depressed mood , is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


